54 N.Y.2d 691 (1981)
In the Matter of Villa Maria Institute of Music, Appellant. Philip Ross, as Industrial Commissioner, Respondent.
Court of Appeals of the State of New York.
Argued June 8, 1981.
Decided July 6, 1981.
Raymond V. Wylegala for appellant.
Robert Abrams, Attorney-General (Peter Crary, Shirley Adelson Siegel, Paul S. Shemin and Iris A. Steel of counsel), for respondent.
Chief Judge COOKE and Judges JASEN, GABRIELLI, JONES, WACHTLER, FUCHSBERG and MEYER concur in memorandum.
*692MEMORANDUM.
The order of the Appellate Division should be affirmed, with costs.
There was substantial evidence in the record to support the determination of the Unemployment Insurance Appeal Board that an employment relationship existed between the Villa Maria Institute of Music and the instructors. Whether an employment relationship exists necessarily is a question of fact, involving a determination of "the existence of a right of control over the agent in respect of the manner in which his work is to be done" (Matter of Morton, 284 N.Y. 167, 172; see Matter of Liberman v Gallman, 41 N.Y.2d 774, 778). All aspects of the arrangement must be examined to determine whether the degree of control and direction reserved to the employer establishes an employment relationship (Matter of Morton, 284 NY, at p 173, supra; Matter of Liberman v Gallman, 41 NY2d, at p 778, supra; cf. *693 Matter of Wittenstein v Fugazy Cont. Corp., 59 AD2d 249, mot for lv to app den, 43 N.Y.2d 648).
Contrary to petitioner's argument, the record as a whole provides sufficient support for the board's determination. While there was evidence from which a contrary conclusion could have been drawn, the board was not required to accept petitioner's characterization of the instructors as independent contractors (see Matter of MNORX, Inc. [Ross], 46 N.Y.2d 985, 986; Matter of Liberman v Gallman, supra, at p 779). The conclusion that evidence exists to sustain the determination ends the judicial inquiry (see Matter of Burger [Corsi], 303 N.Y. 654, 656).
Order affirmed.